Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1,7,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sekimoto (USPN 20110179318A1).
As per claim 1, Sekimoto discloses a memory fault handling system, comprising: a memory controller (Figure 1, paragraph 0031 – memory controller); firmware (paragraph 0031 – BIOS); and software (paragraph 0031 – operating system (OS)), wherein the memory controller includes: an error occurrence notification means for, when the occurrence of a memory error is detected, notifying the firmware or the software of the occurrence of the memory error on the basis of a setting pertaining to a notification recipient (paragraph 0074-0077,Figure 4 – operating system causes the page blocking section blocks access to the memory page, based on the number of fault occurrence in a memory chip exceeding a threshold after memory switch, as further indicated in paragraph 0038 or before a memory switch, the setting is which section needs to be notified), 
the firmware includes: a notification recipient setting means for setting the notification recipient for the memory controller (paragraphs 0073,0076,0077 – fault page notifying section in the BIOS which notifies a memory page to the page blocking section based on the number of fault occurrence in a memory chip exceeding a threshold after memory switch, as further indicated in paragraph 0038 or before a memory switch); and a spare memory switching instruction means for, when a notification indicating the occurrence of the memory error is received from the memory controller, instructing to switch from the memory in which the memory error has occurred to a spare memory (paragraph 0036-0037 - determines when the faults exceeds a threshold and switches to a spare memory chip by the switching-to-spare-memory-chip section in the BIOS) , and 
the software includes: a disabling instruction means for, when the notification indicating the occurrence of the memory error is received from the memory controller, instructing to cause a page corresponding to the memory in which the memory error has occurred to be disabled (paragraph 0074-0077,Figure 4 – operating system causes the page blocking section blocks access to the memory page).  
As per claim 7, Sekimoto discloses an information processing device, comprising: a memory fault handling system including: a memory controller (Figure 1, paragraph 0031 – memory controller); firmware (paragraph 0031 – BIOS); and software (paragraph 0031 – operating system (OS)), wherein the memory controller includes: an error occurrence notification means for, when the occurrence of a memory error is detected, notifying the firmware or the software of the occurrence of the memory error on the basis of a setting pertaining to a notification recipient (paragraph 0074-0077,Figure 4 – operating system causes the page blocking section blocks access to the memory page, based on the number of fault occurrence in a memory chip exceeding a threshold after memory switch, as further indicated in paragraph 0038 or before a memory switch, the setting is which section needs to be notified), 
the firmware includes: a notification recipient setting means for setting the notification recipient for the memory controller (paragraphs 0073,0076,0077 – fault page notifying section in the BIOS which notifies a memory page to the page blocking section based on the number of fault occurrence in a memory chip exceeding a threshold after memory switch, as further indicated in paragraph 0038 or before a memory switch); and a spare memory switching instruction means for, when a notification indicating the occurrence of the memory error is received from the memory controller, instructing to switch from the memory in which the memory error has occurred to a spare memory (paragraph 0036-0037 - determines when the faults exceeds a threshold and switches to a spare memory chip by the switching-to-spare-memory-chip section in the BIOS) , and 
the software includes: a disabling instruction means for, when the notification indicating the occurrence of the memory error is received from the memory controller, instructing to cause a page corresponding to the memory in which the memory error has occurred to be disabled (paragraph 0074-0077,Figure 4 – operating system causes the page blocking section blocks access to the memory page).  
As per claim 8, Sekimoto discloses a memory fault handling method, comprising: setting, by firmware, a notification recipient when a memory error occurs to a memory controller (paragraphs 0073,0076,0077 – fault page notifying section in the BIOS which notifies a memory page to the page blocking section based on the number of fault occurrence in a memory chip exceeding a threshold after memory switch, as further indicated in paragraph 0038 or before a memory switch); notifying, by the memory controller, when an occurrence of a memory error is detected, the firmware or software of the occurrence of memory error on the basis of the setting of the notification recipient (paragraph 0074-0077,Figure 4 – operating system causes the page blocking section blocks access to the memory page, based on the number of fault occurrence in a memory chip exceeding a threshold after memory switch, as further indicated in paragraph 0038 or before a memory switch, the setting is which section needs to be notified); instructing, by the firmware, when a notification indicating the occurrence of memory error is received from the memory controller, to switch from a memory in which the memory error has occurred to a spare memory (paragraph 0036-0037 - determines when the faults exceeds a threshold and switches to a spare memory chip by the switching-to-spare-memory-chip section in the BIOS); and instructing, by the software, when the notification indicating the occurrence of the memory error is received from the memory controller, to cause a page corresponding to the memory in which the memory error has occurred to be disabled (paragraph 0074-0077,Figure 4 – operating system causes the page blocking section blocks access to the memory page).

Claim Objections
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These limitation either could not be found in prior art searched or no reason to combine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113